Voorhies, J.
This is the sequel of a cause decided, between these parties, in the month of February, 1858. It was then held that the defendant, as les-' see of the market house, was entitled to receive only the daily fee of seventy-five cents, instead of three dollars, as claimed, of the plaintiff, who occupied some stalls.
During the pendency of his litigation, the plaintiff being harrassed by daily suits, instituted by the present defendant before the Magistrate’s court, paid the fees claimed at the rate of three dollars per day ; but did so under protest. He now asks a repetition of the excess paid.
The District Judge correctly held that the defendant was, under circumstances, bound to refund to the plaintiff the sum of $467 25. Indeed, without the protest, the plaintiff was entitled to maintain his action, inasmuch as the amount had been collected in violation .of the ordinances of the city ; and the defendant had, in consequence, incurred a penalty for this illegal act.
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed, with costs.
Duffel, J., absent.